NOT FOR PUBLICATION                        FILED
                    UNITED STATES COURT OF APPEALS                       AUG 24 2021
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                              FOR THE NINTH CIRCUIT

JOSE A. GARCIA-LOPEZ, AKA Jose                  No.    15-72727
Alfredo Garcia,
                                                Agency No. A092-537-978
                Petitioner,

 v.                                             MEMORANDUM*

MERRICK B. GARLAND, Attorney
General,

                Respondent.

                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                              Submitted August 17, 2021**

Before:      SILVERMAN, CHRISTEN, and LEE, Circuit Judges.

      Jose A. Garcia-Lopez, a native and citizen of Mexico, petitions for review of

the Board of Immigration Appeals’ (“BIA”) order dismissing his appeal from an

immigration judge’s decision denying his application for cancellation of removal.

We have jurisdiction under 8 U.S.C. § 1252. We review de novo questions of law


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
and claims of due process violations in immigration proceedings. Jiang v. Holder,

754 F.3d 733, 738 (9th Cir. 2014). We deny the petition for review.

        The BIA properly denied cancellation of removal where Garcia-Lopez

failed to meet his burden of proof to establish he was not convicted of a controlled

substance offense. See 8 U.S.C. §§ 1182(a)(2)(A)(i)(II), 1229b(b)(1)(C); Pereida

v. Wilkinson, 141 S. Ct. 754, 763 (2021) (an inconclusive conviction record is

insufficient to meet applicant’s burden of proof to show eligibility for relief);

United States v. Barragan, 871 F.3d 689, 714-15 (9th Cir. 2017) (California Health

& Safety Code § 11379(a) is divisible as to the controlled substance element).

      Garcia-Lopez’s contention that the agency violated his right to due process

fails. Lata v. INS, 204 F.3d 1241, 1246 (9th Cir. 2000) (requiring error to prevail

on a due process claim).

      The temporary stay of removal remains in place until issuance of the

mandate.

      PETITION FOR REVIEW DENIED.




                                           2                                    15-72727